Pratt, J.
It sufficiently appears that in May previous to the accident de-
fendant engaged the tenant to repair the defect in the stairs, and remitted two-dollars from the rent of that month, to compensate the tenant for doing that work. The defect was a trifling one, and the two dollars would seem to be ample. It seems clear that, as between the tenant and those claiming under him, no action would thereafter lie against the landlord for injuries occasioned by that defect. The duty to repair seems to have been assumed by the tenant. The plaintiff was a visitor to the family of the tenant, and was injured while upon such visit. Upon this state of facts we are of opinion that the authorities in this state do not sustain the plaintiff’s claim for damages. It follows that the complaint was properly dismissed, and the judgment must be affirmed. All concur.